—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1998, which, inter alia, upon reconsideration, adhered to its prior decision reducing claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate to zero. The record establishes that claimant’s pension was *534wholly funded by his base period employers and claimant did not have the option of directly receiving the employer contributions. In addition, the amount of claimant’s pension payments exceeded the maximum weekly unemployment benefit rate of $300 (see, Labor Law § 590 [5]). Accordingly, claimant’s unemployment insurance benefits were properly reduced by the amount of his pension benefits (see, Labor Law § 600 [73; Matter of De Salvo [Commissioner of Labor], 249 AD2d 619; Matter of Levin [Sweeney], 244 AD2d 642). Finally, claimant was properly charged with a recoverable overpayment of benefits (see, Matter of Brainin [Sweeney], 239 AD2d 639). Claimant’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.